Citation Nr: 1130343	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a compensable rating for pseudofolliculitis barbae.

2. Entitlement to increases in the ratings for diabetes mellitus, currently assigned "staged" ratings of 20 percent prior to January 24, 2011, and 40 percent from that date.  

3. Entitlement to a compensable rating for erectile dysfunction.

4. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

6. Entitlement to an effective date earlier than June 26, 2008, for a 20 percent rating for peripheral neuropathy of the left upper extremity.

7. Entitlement to an effective date earlier than June 26, 2008, for a 20 percent rating for peripheral neuropathy of the right upper extremity

8. Entitlement to a total disability based on individual unemployability (TDIU) prior to July 20, 2010.

(The matters of the ratings for peripheral neuropathy and peripheral vascular disease of the lower extremities and service connection for tinnitus are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1968 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008, July 2008 and July 2009 rating decisions by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed for an earlier effective date for the award of service connection for erectile dysfunction.  A June 2008 rating decision assigned an effective date of June 28, 2005.  However, after the Veteran perfected an appeal in the matter, the RO (in an April 2011 rating decision) awarded an earlier effective date of May 7, 2004.  As the April 2011 rating decision is considered a full grant of that benefit sought on appeal, it will not be addressed herein.
The Veteran also filed claims for an increased rating for prostate cancer and for a temporary total rating for prostate cancer.  In a March 2011 rating decision, the RO granted a total schedular (100%) rating for adenocarcinoma of the prostate status post radical retropubic prostatectomy [and separately awarded special monthly compensation benefits based on the Veteran being housebound].  As the March 2011 rating decision is a full grant of the increased rating  claim (and renders the temporary total rating claim moot), those matters not be addressed herein.

Regarding the TDIU claim, the Board notes that the Veteran has requested an "effective date earlier than July 20, 2010, for the award of TDIU."  See June 2011 written statement from the Veteran's attorney.  However, a review of the record found that TDIU has never been awarded, so there can be no [downstream issue] claim of an earlier effective date for TDIU.  Instead, the Veteran has been entitled to a total schedular (100 percent) rating since July 20, 2010, based on his service-connected disabilities.  Any claim for TDIU has therefore been rendered moot for the period beginning July 20, 2010.  Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent").  As the Veteran filed the claim for TDIU in May 2008, entitlement to TDIU prior to July 20, 2010 remains on appeal.

The matter of entitlement to a TDIU rating is being REMANDED to the RO. VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1. The Veteran has no disability from pseudofolliculitis barbae: he has fully recovered from such disability; it affects 0 percent of his body, and there is no evidence of scars or associated limitation of function.

2. Prior to January 24, 2011, the Veteran's diabetes mellitus is not shown to have required regulation of activities in addition to a restricted diet and insulin.  

3. Since January 24, 2011, the Veteran's diabetes mellitus is not shown to have been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, in addition to regulation of activities, a restricted diet and insulin.

4. The Veteran's erectile dysfunction does not have associated deformity of the penis; the glans penis is intact; he has been awarded, and receives, special monthly compensation (SMC) for loss of use of a creative organ.

5. The Veteran's right upper extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the lower radicular group.

6. The Veteran's left upper extremity peripheral neuropathy is manifested by no more than mild incomplete paralysis of the lower radicular group.

7. By rating action in July 2008, the RO granted service connection for peripheral neuropathy of both upper extremities, rated 20 percent, each, effective June 26, 2008.

8. Prior to June 26, 2008, it was not objectively shown that the Veteran had peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1. A compensable rating for pseudofolliculitis barbae is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes (Codes) 7806, 7813 (2010).

2. Ratings for diabetes mellitus in excess of 20 percent prior to January 24, 2011 and/or in excess of 40 percent from that date are not warranted .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119 Code 7913 (2010).  

3. The Veteran's erectile dysfunction as a complication of diabetes is compensated via an award of SMC, and a further compensable rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Codes 7521, 7522 (2010).

4. A rating in excess of 20 percent for right upper extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Code 8614 (2010).

5. A rating in excess of 20 percent for left upper extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8614 (2010).

6. An effective date earlier than June 26, 2008, for the award of service connection for peripheral neuropathy of both upper extremities is not warranted. 38 U.S.C.A. §§ 5101(a), 5102, 5107, 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), (q), (r), 3.151(a), 3.159, 3.400(b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claims for increased ratings for pseudofolliculitis barbae and diabetes mellitus.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  

With respect to the initial rating claims and the earlier effective date claims, as the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to the erectile dysfunction claim, while the underlying claim for service connection was pending, a March 2006 letter provided notice on the "downstream" issue of entitlement to an increased initial rating; the February 2008 Board decision granting service connection for erectile dysfunction also provided notice of "downstream" elements.  A September 2009 statement of the case readjudicated the matter after the appellant and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With respect to the peripheral neuropathy claims, as service connection, disability ratings, and effective dates were granted sua sponte by the RO (and not pursuant to a claim filed by the Veteran), preadjudicatory notice was not necessary ( see 38 U.S.C.A. § 5102(a)), and was provided.  A February 2011 statement of the case readjudicated the matters after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA urology examination, a VA skin examination, and a VA diabetes mellitus examination in December 2008.  Another series of examinations were provided in January 2011 (arteries/veins, endocrine) and February 2011 (peripheral nerves) with an addendum to the diabetes mellitus examination in April 2011.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  The 2008 diabetes mellitus examiner reviewed serum, blood and urine testing, a radiology report, and the results of an echocardiogram.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged" ratings have been assigned by the RO for the Veteran's diabetes mellitus.  

"Staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As the appeals with respect to erectile dysfunction and peripheral neuropathy are from the initial ratings assigned with the grant of service connection, "staged" ratings are for consideration.  The Board finds that the record does not reflect any further distinct periods of time when the criteria for the next higher rating were met for either disability.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
C. Pseudofolliculitis barbae

The Veteran's pseudofolliculitis barbae has been assigned a 0 percent rating under Codes 7899-7813 (by analogy to dermatophytosis).  38 C.F.R. § 4.118.  Pursuant to that Code, dermatophytosis is rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805), or dermatitis (7806), depending upon the predominant disability.  Id.  

During his December 2008 skin examination, the Veteran reported that "[h]e has had no problems [with pseudofolliculitis barbae, i.e.] since his discharge from the military."  The examiner noted that the Veteran denied any treatment for such disability since leaving service, and noted specifically that he has used no agents on his facial skin in the last 12 months.  On physical examination the examiner found that 0 percent of the Veteran's head, face, or neck was involved.  Scarring and acne were also not found.  The diagnosis was "[p]ast pseudofolliculitis barbae with full recovery."

Thus, the record, including the Veteran's statements and his physical examination, clearly indicates that he has had no pseudofolliculitis barbae symptoms since service and that he showed no evidence of pseudofolliculitis barbae on VA examination.  This complete lack of symptomatology does not warrant a compensable rating under any applicable criteria.  See 38 C.F.R. § 4.118.  Neither the Veteran nor his attorney has explained why they believe a compensable rating is now warranted.  Accordingly, a compensable evaluation is not warranted under the Diagnostic Codes applicable to disfigurement, scars, or dermatitis.

The Board notes that the portion of the Schedule for Rating Disabilities that addresses the skin was amended effective October 23, 2008.  However, the amendments only apply to applications for benefits received by VA on or after October 23, 2008.  Since the Veteran's claim was received prior to October 23, 2008, the amendment is not relevant, and therefore, will not be discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008).  [Notably, the revised criteria also do not provide for a compensable rating for pseudofolliculitis barbae that has resolved/is asymptomatic.]
D. Diabetes mellitus 

Diabetes mellitus is rated under Code 7913, which provides for a 20 percent rating when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; and a 60 percent rating when insulin, a restricted diet and regulation of activities are required, along with [emphasis added]episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus [emphasis added] complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Code 7913.  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Prior to January 24, 2011

The RO found that the Veteran filed a claim for increase for diabetes mellitus in May 2008, when he sought entitlement to TDIU.  Prior to January 24, 2011, the Veteran's diabetes mellitus was assigned a 20 percent rating.  In order to meet the next higher, 40 percent, rating, regulation of activities must be shown.

VA regulations define regulation of activities as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  This definition has been accepted by the United States Court of Appeals for Veterans Claims (Court) "the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 361.

The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus required regulation of activities prior to January 24, 2011.  

A February 2005 VA examination report noted that the Veteran had no restriction of activities on account of diabetes and that he did not have to avoid strenuous activity.  That examiner had the benefit of the claims folders for review, so the Board deems the opinion is highly probative and persuasive as it was provided with consideration of the Veteran's medical history.  Also, a June 2008 VA examination addendum noted that the Veteran reported that he could walk a couple of miles.  The Veteran also reported that he could perform his daily activities without problems and that he tries to exercise with bicycle and golf.  He plays 9 holes of golf at a time.  The examiner noted that "exercise and exertion are not precluded by the [diabetic] condition."  The examiner also noted that the Veteran's diabetic condition did not affect his usual occupation as a journalist which was mostly sedentary.

A December 2008 VA diabetes mellitus examination noted that the Veteran could do normal routine daily activities and that the Veteran had no restrictions in pursuing his past employment or other sedentary activities.  

In August 2009 the Veteran was enrolled in the MOVE (Managing Overweight and/or Obesity Everywhere) program at VA.  In October 2009 he reported that until January 2009 he was riding his bike and golfing or walking on a daily basis.  

A July 2010 VA treatment record notes that the Veteran reported that he was doing "not much" exercise.  He was noted to be overweight/obese.  An August 2010 private treatment record noted that the Veteran was status post radical prostatectomy and that his PSA levels were rising.  Radiation therapy to the prostate bed was recommended.  A November 2010 private treatment record noted that his radiation course had concluded the previous month and that his fatigue was improving; he reported renewed energy.

The record does not show that at any time prior to January 24, 2011, the Veteran's diabetes required regulation (avoidance) of activities.  Indeed, he was encouraged to exercise.  See October 2009 VA treatment records recommending the MOVE program and expected outcomes included improved physical activity.  The Veteran himself reported that until January 2009 he was biking daily, walking, and golfing.  Further, the evidence shows that in 2010 he experienced decreased energy as a result of radiation therapy for an unrelated disorder, not as a result of his diabetes mellitus.  Most significantly, the February 2005 and June 2008 VA examiners provided medical opinions that the Veteran's diabetes mellitus did not preclude exertion or exercise.  Accordingly, the evidence does not show that at any time prior to January 24, 2011, manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  

Furthermore, the record does not reflect any further compensable complications of diabetes that have not been separately rated.  [Erectile dysfunction is separately rated herein and he receives special monthly compensation for that disorder.  Peripheral neuropathy of the upper and lower extremities and peripheral vascular disease of the lower extremities are also all separately rated.  Therefore, those ratings are not at issue herein.]

From January 24, 2011

Upon careful review of the record (outlined above) above, the Board finds that the Veteran's diabetes mellitus does not warrant a rating in excess of 40 percent for any period of time from January 24, 2011.  The next higher, 60 percent, rating requires episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

A rating in excess of 40 percent for the period in question is not warranted because a review of the Veteran's claims file reveals that the Veteran at no time experienced episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Also, the evidence shows that that he is being seen less than twice a month for treatment of diabetes mellitus.

A January 24, 2011, VA endocrine diseases examination noted the Veteran takes oral medication for his diabetes mellitus.  He reported that he had been hospitalized in October 2010 for chest pain associated with diabetes mellitus.  The examiner noted "yes" as to episodes of hypoglycemia or ketoacidosis.  The examiner also noted "yes" as to whether the episodes required hospitalization.  However, the examiner also noted that the frequency was less than once per year.  

The medical evidence of record does not show any hospitalizations for episodes of ketoacidosis or hypoglycemia and does not show any episodes of ketoacidosis or hypoglycemia.  Also, the frequency of visits to a diabetic care provider required by the episodes was noted to be monthly or less often.  VA treatment records dated since January 2011 do not show diabetic treatment twice a month.

As stated previously, service connection has been awarded for several disabilities associated with diabetes mellitus.  There remain no additional diabetes mellitus-related complications warranting separate compensable ratings.

Based on the foregoing, the Board concludes that the Veteran's diabetes mellitus does not warrant a rating in excess of 40 percent at any time since January 24, 2011.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



E. Erectile Dysfunction

The rating schedule does not provide a diagnostic code for rating erectile dysfunction (as the term applies in the instant case, i.e., the inability to maintain an erection) of itself.  Instead, such impairment is compensated by special monthly compensation (SPECIAL MONTHLY COMPENSATION) at the statutory rate for loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  A January 2004 rating decision awarded the Veteran SMC for loss of use of a creative organ.  A separate compensable rating may only be assigned if there is associated pathology that is distinct and compensable under the rating schedule.  38 C.F.R. § 4.14 (2010). 

Diagnostic Code 7522 provides a 20 percent rating for loss of erectile power coupled with an identifiable deformity of the penis.  Code 7521 provides for a 20 percent rating where there has been removal of the glans (head) of the penis.  38 C.F.R. § 4.115b.

Whenever a diagnostic code does not provide for a 0 percent rating, a 0 percent rating will be assigned when the symptomatology required for a compensable rating is not shown.  38 C.F.R. § 4.31.

On December 2008 VA urology examination, physical examination revealed normal external genitalia.  Likewise, an April 2006 VA examination report noted a normal phallus.

As competent (medical) evidence shows that the Veteran does not have penile deformity and that his glans penis is intact (he has not alleged otherwise), he is not shown to be entitled to a compensable rating under Codes 7521 or 7522 during this appeal period.

The Veteran's SMC award recognizes the non-occupational impairment that results from this disability.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply; the claim must be denied.
F. Peripheral Neuropathy of the Upper Extremities

By a July 2008 rating decision, the RO, sua sponte, granted service connection for peripheral neuropathy of the upper extremities and assigned a 20 percent evaluation for each upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8699-8614. 

The hyphenated codes are intended to show that the Veteran's right and left upper extremity peripheral neuropathy is, each, rated by analogy as neuritis of the musculospiral nerve (radial nerve) under Code 8614.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then '99').

Under Code 8612, mild incomplete paralysis of the radial nerve warrants a 20 percent evaluation in both the major and minor upper extremities.  38 C.F.R. § 4.124a, Code 8612.  Moderate incomplete paralysis of the radial nerve warrants a 30 percent evaluation of the major upper extremity, and a 20 percent evaluation of the minor upper extremity.  Id.  Severe incomplete paralysis of the lower radicular group warrants a 50 percent evaluation of the major upper extremity, and a 40 percent evaluation of the minor upper extremity.  Id.  Finally, complete paralysis of the radial nerve, described as complete drop of hand and fingers, wrist and fingers perpetually flexed, etc. warrants a maximum 70 percent evaluation in the major upper extremity, and a maximum 60 percent evaluation in the minor upper extremity.  Id.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After a thorough review of the evidence of record, the Board concludes that ratings in excess of 20 percent for peripheral neuropathy of the right and left upper extremities are not warranted.  38 C.F.R. § 4.124a, Code 8612.  

The preponderance of the evidence shows that the involvement is wholly sensory.  The Board acknowledges the Veteran's complaints of pain/burning, tingling, and numbness in the hands, and that objective examination showed decreased sensation in the right hand on June 2008 examination.  However, the Veteran regularly had no atrophy in the extremities and intact and equal deep tendon reflexes.  A January 2011 endocrine diseases examination noted detailed reflex examination findings were normal in both upper extremities at every location tested (i.e., biceps, triceps, finger jerk).  Further, a sensory examination at that time revealed, as to both upper extremities, normal vibration, pain/pinprick, position sense and light touch.  The examiner also noted no dysesthesias.  Also, a detailed motor examination found active movement against full resistance in all areas of the upper extremities (elbow, wrist, finger, thumb).

Thus, the preponderance of the evidence is against a finding that the Veteran's right or left upper extremity peripheral neuropathy is more than mild in severity.  Indeed, the most recent objective findings (on 2011 VA examination) do not show any significant motor or sensory findings with respect to the upper extremities.  In the absence of any objective evidence that the Veteran's peripheral neuropathy of the upper extremities is more than mild in severity, ratings in excess of 20 percent are not warranted. 38 C.F.R. § 4.124a, Code 8614.

The Board acknowledges the Veteran's belief that he has peripheral neuropathy in the upper extremities that warrant a higher rating.  However, objective examinations do not show more than mild peripheral neuropathy of the upper extremities.  Further, regular VA treatment records which address various manifestations of the Veteran's diabetes mellitus do not show complaint or treatment with respect to the upper extremities.  Thus, his beliefs are unsupported by, and inconsistent with, objective clinical data, which here are more probative regarding the level of severity of disability that exists.  

G. Extraschedular Evaluations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for diabetes mellitus, pseudofolliculitis barbae, erectile dysfunction, or peripheral neuropathy of either upper extremity.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability levels due to diabetes mellitus, pseudofolliculitis barbae, erectile dysfunction, and upper extremity peripheral neuropathy symptomatology to the applicable rating criteria, the Board finds that the degrees of disability shown are entirely contemplated by the rating schedule.  These disabilities do not present an exceptional disability picture:  the diabetes mellitus and peripheral neuropathy symptomatology is addressed in the rating schedule.  Pseudofolliculitis barbae has been asymptomatic.  The schedular ratings assigned are, therefore, adequate; referral of any of the claims for extraschedular consideration is not required.

H. Earlier effective dates

The Veteran seeks earlier effective dates for the assignment of service connection and the 20 percent ratings for peripheral neuropathy of the upper extremities, each.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be fixed in accordance with the fact found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  

The Board views the issue of service connection for peripheral neuropathy of the upper extremities as an original claim as the Veteran never raised the issue or mentioned symptomatology with respect to the upper extremities in earlier claims for diabetes mellitus or peripheral neuropathy.  His 2004 claim for peripheral neuropathy was adjudicated as solely pertaining to the lower extremities.  See July 2005 statement of the case; see also March 2005 rating decision granting service connection for peripheral neuropathy of the lower extremities (typographical error erroneously referred to the right upper extremity; however, the text of the rating decision is clear that the right lower extremity was the disabled limb).  The Veteran did not disagree with that rating decision, i.e. did not claim, after service connection for peripheral neuropathy of the lower extremities was awarded in 2005, that service connection should also have been awarded for the upper extremities.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2010).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2010).

Pursuant to the Board's February 2008 remand, the Veteran underwent a VA examination on June 24, 2008 to assess, among other disabilities, the severity of his service-connected peripheral neuropathy of the lower extremities.  

When examined by VA on June 24, 2008, the Veteran reported "some numbness in his fingers which began about a year ago and is becoming more constant."  He was noted to have some difficulty with writing; sensation was intact in both hands, and muscle strength was 5/5.  The diagnoses included peripheral neuropathy of the upper extremities.  

By rating action in July 2008, the RO granted service connection for peripheral neuropathy of the upper extremities and assigned a 20 percent evaluation for each upper extremity, effective from June 24, 2008.

Turning to the merits of the Veteran's claims, the provisions of the law governing effective date of awards of benefits are clear and unambiguous.  The effective date of an award of service connection based on an original claim is the day following separation from service or date entitlement arose, if the claim is received within one year of discharge from service; otherwise the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

Concerning an earlier effective date for the peripheral neuropathy of the upper extremities, the Board notes that while the Veteran filed a claim of service connection for peripheral neuropathy in 2004, the evidence then of record did not reflect any complaints, findings, or pertinent abnormalities referable to peripheral neuropathy of the upper extremities.  On the contrary, evidence like the February 2005 VA diabetes mellitus examination report noted that the Veteran denied numbness and tingling in the upper extremities and found strength 5/5 and deep tendon reflexes 2/2 in the upper extremities.  A May 2005 private medical report noted that the Veteran denied numbness or tingling in the hands.

The earliest objective evidence of peripheral neuropathy of the upper extremities was on VA examination on June 26, 2008.  

It is also noteworthy at this point, that the Veteran did not at any time file a claim of service connection specifically for peripheral neuropathy of the upper extremities  The RO, on its own initiative, accepted jurisdiction over the issue of service connection for peripheral neuropathy of the upper extremities without any prompting from the Veteran when that disability was noted.  The RO granted service connection for peripheral neuropathy of the upper extremities based on the VA examiner's opinion that the peripheral neuropathy of the upper extremities were related to the Veteran's service-connected diabetes mellitus.

Applying the regulations to the facts of this case, the Board finds that the RO's assignment of an effective date of June 26, 2008, for the grant of service connection for peripheral neuropathy of the upper extremities is entirely appropriate.  The Veteran does not claim nor does the evidence of record show any correspondence which could be reasonable construed as a claim of service connection for peripheral neuropathy of the upper extremities prior to the VA examination on June 26, 2008 or any objective evidence of upper extremity peripheral neuropathy prior to that date.  As the first objective evidence of a disability involving peripheral neuropathy of the upper extremities was on the June 26, 2008 VA examination, there is no basis to assign an earlier effective date prior to the date entitlement arose.  Accordingly, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable rating for pseudofolliculitis barbae is denied.

Increases in the ratings for diabetes mellitus( above 20 percent prior to January 24, 2011 and above 40 percent from that date) are denied.

A compensable rating for erectile dysfunction (in addition to an award of SMC) is denied.
A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

An effective date earlier than June 26, 2008, for the grant of service connection and a 20 percent rating for peripheral neuropathy of the right upper extremity is denied.

An effective date earlier than June 26, 2008, for the grant of service connection and a 20 percent rating for peripheral neuropathy of the left upper extremity is denied.


REMAND

A February 2011 VA peripheral nerves examiner concluded that the Veteran was unemployable for sedentary or physically active work due to his peripheral neuropathy of the lower extremities.  A January 2011 VA diabetes mellitus examination report, on the other hand, concluded that the Veteran's diabetes mellitus and its complications do not preclude him from minimum gainful physical and sedentary employment.  

The Veteran's peripheral neuropathy of the lower extremities has been rated 20 percent for each extremity since 2004.  Given the opinion of the February 2011 VA peripheral nerves examiner, these issues have been referred in a separate decision for extraschedular consideration.  The criterion under VA regulations is whether his service-connected disabilities preclude him from "substantially gainful employment."  (emphasis added)  38 C.F.R. § 4.16. 

Thus, because the TDIU claim is inextricably intertwined with the ratings assigned for the Veteran's service-connected disabilities, adjudication of the TDIU issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  
In addition, the Board finds that a VA examination that includes a retrospective medical opinion addressing the impact of the Veteran's service-connected disabilities for the period of this appeal prior to July 20, 2010 would be most helpful in adjudicating the TDIU claim.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting that a retrospective medical opinion may be necessary in certain instances); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period). 

Accordingly, the case is REMANDED for the following action:

1. A medical opinion should be provided which addresses the combined impact of the Veteran's service-connected disabilities on his employability prior to July 20, 2010.  The claims folders must be reviewed by the physician in connection with the medical opinion.  The consulting physician must explain the rationale for all opinions.  

2. After remand mandates in the separate Board decision are completed, the RO should readjudicate the claim for a TDIU (prior to December July 20), 2010.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


